DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 12/9/2021, with respect to the rejections to claims 1-20 for Double Patenting have been fully considered and are persuasive in view of the Terminal Disclaimer filed 12/9/2021.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the prior art does not teach the combination of receiving the start point and endpoint, calculating multiple paths between the start point and the end point in the color space element, and further constraining the calculated paths by at least removing one or more paths that do not traverse color representations comprising uniform transitions between one or more of lightness, chroma and hue, and selecting from the constrained calculated paths, the color map path (rather than regenerating the path based on the error thresholding).  The prior art does not teach the path processing along with the additional elements, including selecting from the color space, a color gradient having a first color corresponding to the start point of the color 
As per independent claims 10 and 14, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616